


110 HR 1201 IH: To amend title 17, United States Code, to promote

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1201
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Boucher (for
			 himself, Mr. Doolittle, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 17, United States Code, to promote
		  innovation, to encourage the introduction of new technology, to enhance library
		  preservation efforts, and to protect the fair use rights of consumers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Freedom
			 and Innovation Revitalizing U.S. Entrepreneurship Act of 2007.
		2.Copyright
			 infringement
			(a)Statutory
			 damages adjustmentSection
			 504(c)(2) of title 17, United States Code, is amended by adding at the end the
			 following: “The court shall remit statutory damages for secondary infringement,
			 except in a case in which the copyright owner sustains the burden of proving,
			 and the court finds, that the act or acts constituting such secondary
			 infringement were done under circumstances in which no reasonable person could
			 have believed such conduct to be lawful.”
			(b)Codification of
			 supreme court precedent applicable to hardware devicesSection 501 of title 17, United States
			 Code, is amended by adding at the end the following:
				
					(g)Certain hardware
				devicesNo person shall be
				liable for copyright infringement based on the design, manufacture, or
				distribution of a hardware device or of a component of the device if the device
				is capable of substantial, commercially significant noninfringing
				use.
					.
			3.DMCA
			 Amendments
			(a)Codification of
			 determination of Librarian of CongressSection 1201(a)(1) of
			 title 17, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(F)The prohibition contained in subparagraph
				(A) shall not apply to a person by reason of that person’s engaging in a
				noninfringing use of any of the 6 classes of copyrighted works set forth in the
				determination of the Librarian of Congress in Docket No. RM 2005–11, as
				published as a final rule by the Copyright Office, Library of Congress,
				effective November 27, 2006 (71 FR 68472 (Nov. 27,
				2006)).
					.
			(b)Extension of
			 determinations of Librarian of CongressSection 1201(a)(1) of
			 title 17, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(G)The prohibition contained in subparagraph
				(A) shall not apply to—
						(i)an
				act of circumvention that is carried out solely for the purpose of making a
				compilation of portions of audiovisual works in the collection of a library or
				archives for educational use in a classroom by an instructor;
						(ii)an act of circumvention that is carried out
				solely for the purpose of enabling a person to skip past or to avoid commercial
				or personally objectionable content in an audiovisual work;
						(iii)an act of circumvention that is carried out
				solely for the purpose of enabling a person to transmit a work over a home or
				personal network, except that this exemption does not apply to the
				circumvention of a technological measure to the extent that it prevents
				uploading of the work to the Internet for mass, indiscriminate
				redistribution;
						(iv)an act of circumvention that is carried out
				solely for the purpose of gaining access to one or more works in the public
				domain that are included in a compilation consisting primarily of works in the
				public domain;
						(v)an
				act of circumvention that is carried out to gain access to a work of
				substantial public interest solely for purposes of criticism, comment, news
				reporting, scholarship, or research; or
						(vi)an act of circumvention that is carried out
				solely for the purpose of enabling a library or archives meeting the
				requirements of section 108(a)(2), with respect to works included in its
				collection, to preserve or secure a copy or to replace a copy that is damaged,
				deteriorating, lost, or
				stolen.
						.
			
